On Petition for Rehearing
PER CURIAM.
In its petition for rehearing Gas Company asserts that Continental has filed with FPC an application to increase its rates to Gas Company from an average of 9.150 per Mcf to an average of 13.240 per Mcf and that under the rate-making principles which we have approved such *421a rate will reduce Gas Company’s rate of return to the confiscatory level of 4.2%. We are concerned with the case before us. The effect of any increase in the Continental rate or of any change in the policy of cost allowances for pipeline production is for future consideration.
The petition for rehearing is denied.